SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.
Plaintiff-Appellant Lawrence Gugliara (“Gugliara”), proceeding pro se, filed the instant suit in the Eastern District of New York pursuant to 42 U.S.C. § 1983, alleging that actions by the Defendants-Appellees violated his constitutional rights. The district court dismissed Gugliara’s complaint pursuant to Fed.R.Civ.P. 37(b)(2)(C), due to Gugliara’s repeated failure to appear for noticed depositions. The court’s decision, which adopted the thorough report of Magistrate Judge Lois Bloom, concluded that Gugliara, despite numerous extensions and explicit warnings that unexplained absence from scheduled depositions would result in dismissal of his case, continued in his noncompliance with the court’s discovery orders.
We affirm dismissal of Gugliara’s complaint substantially for the reasons given by the district court. We have considered all of Gugliara’s contentions on appeal and find them to be without merit. Accordingly, we AFFIRM the judgment of the district court.